Dawson, J.
(dissenting): I must dissent. As a -member of the preorganization committee, defendant was as much responsible for its acts as any other person. The-fact, if it be a fact, that he was merely one of a number of figureheads who pretended to serve on that committee, which juggled the figures, and not an active participant in so doing, should not let him out. If this were a criminal prosecution for fraud and conspiracy, defendant’s plea of confession and avoidance would be unavailing. Defendant’s acceptance of a place on the preorganization committee bound him to its acts since he did not object to its doings. He should not now be heard to say he shirked his duties as committeeman and let its leaders do as they pleased. The more significance that is given to the evidence offered in defendant’s behalf the more imperatively the case calls for the application of the doctrine' of estoppel against him. Men should not be allowed to escape the responsibilities of their passive acts which effectuate a fraud any more than their active acts which bring ’about the same result.